Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 22, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142017 & (91)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142017
                                                                    COA: 290918
                                                                    Oakland CC: 2007-217760-FC
  EDWARD ALBERT STENBERG,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to review the issues contained in the Standard 4
  brief filed by the defendant at the Court of Appeals is GRANTED. The application for
  leave to appeal the October 12, 2010 judgment of the Court of Appeals is considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 22, 2011                      _________________________________________
         t0419                                                                 Clerk